Citation Nr: 1401317	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-14 010 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability, to include herniated disc, L4-5 and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction rests with the St. Paul, Minnesota RO.  

In October 2012, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This case was remanded for further development in December 2012.  

The Board has reviewed the Veteran's Virtual VA and VBMS files and finds that there are no additional relevant records contained therein that have not already been associated with the paper file.


FINDING OF FACT

A low back disability to include lumbar degenerative joint or disc disease was not manifest during active service, arthritis was not manifest to a compensable degree within one year of separation from active duty, and a continuing lumbar disorder is not otherwise attributable to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2007, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the April 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  In July 2012, it was formally found that records from the Puget Sounds VA Medical Center were partially unavailable.  The Veteran was notified of this finding that month.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

Moreover, during the October 2012 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(3).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.


ANALYSIS 

The Veteran appeals the denial of service connection for a lumbar spine disability.  He contends that during service he injured his back when he was crushed between a truck and earth mover.  According to the Veteran, he has had back problems since that time.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Based on the evidence of record, the Board finds that the preponderance of the most probative evidence is against entitlement to service connection for a lumbar spine disability.  To that end, in October 1967, the Veteran was caught between two trucks and complained of spinal pain.  Radiographic reports showed no evidence of fracture in the pelvis area.  The October 1968 separation examination disclosed normal findings for the spine.  At that time, the Veteran denied having or ever had back trouble of any kind.  

Additionally, compensably disabling arthritis within one year of separation from active duty is not shown by the record.  In fact, the January 1969 VA examination disclosed the lumbar vertebral bodies and intervertebral disc spaces and alignment were normal throughout.  While he complained of back strain in the late 1970s, his lumbar spine was shown to be normal in February 1985.  The record shows industrial related lumbar injuries in 1977, 1988, and 2000.  It was not until March 1988 that objective evidence of a back disability was shown on examination.  

A review of the record discloses that the Veteran's chronic lumbar spine disability first manifested many years post service.  The Veteran separated from service in 1968 but the first objective evidence of a back disability is not shown until years later.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board has reviewed all service treatment records, all VA medical records of file and private treatment records.  The Board acknowledges that Dr. S found in August 2008 that the Veteran's chronic back pain started when he was pinned between a tire and his earth mover while stationed in Vietnam.  He expressed that the Veteran's initial evaluation at that time showed no fractures but he did have bruising and that he has had multiple flares of his back pain since then.  Dr. S expressed that the Veteran's back problem was a service connected disorder.  

The VA examiners, however, have consistently determined that the Veteran's current lumbar spine disability is unrelated to service.  The February 2012 VA examiner found that there remains no evidence in the c-file of significant residual following the low back injury of October 1967, at the time of separation or within a year following separation.  He further stated that the c-file does reveal evidence of intervening interceding injuries associated with acute episodes of low back pain in 1976, 1977, 1985, and 2000.  The VA examiner found that aging and active lifestyle involving labor with lifting most likely is the cause of the current multilevel degenerative disc disease and degenerative joint disease of the lumbar spine.  It was noted that at the examination for separation and on the VA examination in January 1969 essentially normal back findings were noted.

The March 2013 VA examiner also opined that the Veteran's degenerative disc disease of the lumbar spine to include chronic lumbar strain and S1 right radiculopathy is not caused by or the result of or aggravated by his active duty.  He reasoned that the Veteran sustained a soft tissue contusion injury during service and was treated conservatively with no residuals, X rays of the spine were negative for any spine condition and there was no treatment immediately after discharge until he sustained an injury in 1976 which was eight years after discharge.  He discussed the Veteran's history of low back problems post service.  He found no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of lumbar strain or acute low back pain and the eventual development of degenerative disk disease of the lumbar spine.  In fact, he stated degenerative disc disease of the lumbar spine is a common normal finding which has been documented in multiple studies to be present on MRI by about age 50 in approximately 50 percent of individuals without low back pain.  

The Board finds that the medical opinions rendered by the VA examiners are persuasive and assigns them greater probative weight than the opinion of Dr. S and lay statements of record.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  The opinions of the VA examiner were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  The examiners addressed the Veteran's contentions and based the opinions on a review of the claims folder to include in service and post service manifestations.  The VA examiners opinions are consistent with each other and the historical record.  

In sum, the most probative evidence of record is devoid of a showing that the Veteran's lumbar spine disability is related to service.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report back problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), however, the specific issue in this case, the etiology of his lumbar degenerative joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, the VA medical opinions are far more probative.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a low back disability, to include herniated disc, L4-5 and degenerative joint disease is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


